Exhibit 10.7

SUPPLEMENTAL INDENTURE

 

 

Supplemental Indenture (this “Supplemental Indenture”), dated as of February 20,
2020, among the party identified under the caption “Guaranteeing Subsidiary” on
the signature page hereto (the “Guaranteeing Subsidiary”), Targa Resources
Partners LP, a Delaware limited partnership (“Targa Resources Partners”), and
Targa Resources Partners Finance Corporation (together with Targa Resources
Partners, the “Issuers”), the other Guarantors (as defined in the Indenture
referred to herein) and U.S. Bank National Association, as trustee under the
Indenture referred to below (the “Trustee”).

 

W I T N E S S E T H

 

WHEREAS, the Issuers have heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of January 17, 2019 providing for the
issuance of 6 1/2% Senior Notes due 2027 and 6 7/8% Senior Notes due 2029
(collectively, the “Notes”);

 

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Issuers’ Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Note Guarantee”); and

 

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:

 

1. Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

 

2. Agreement to Guarantee. The Guaranteeing Subsidiary hereby agrees to provide
an unconditional Guarantee on the terms and subject to the conditions set forth
in the Indenture including but not limited to Article 10 thereof.

 

3. No Recourse Against Others. No past, present or future director, officer,
employee, incorporator, stockholder or agent of the Guaranteeing Subsidiary, as
such, shall have any liability for any obligations of the Issuers or the
Guaranteeing Subsidiary under the Notes, any Note Guarantees, the Indenture or
this Supplemental Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder of the Notes by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes.

 

 

--------------------------------------------------------------------------------

 

4. NEW YORK LAW TO GOVERN. THE LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE.

 

5. Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

6. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

7. The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary and the Issuers.

 

 

Signature pages follow.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

 

GUARANTEEING SUBSIDIARY

 

targa midland CRUDE llc

 

 

 

 

By: /s/ Chris M. McEwan

Name: Chris M. McEwan

 

Title:

Vice President and Treasurer




Signature Page to Supplemental Indenture (January 17, 2019 Indenture)

--------------------------------------------------------------------------------

 

ISSUERS

 

TARGA RESOURCES PARTNERS LP

By: Targa Resources GP LLC, its general partner

 

 

By: /s/ Chris M. McEwan

Name: Chris M. McEwan

 

Title:

Vice President and Treasurer

 

 

TARGA RESOURCES PARTNERS FINANCE CORPORATION

 

 

By: /s/ Chris M. McEwan

Name: Chris M. McEwan

 

Title:

Vice President and Treasurer

 




Signature Page to Supplemental Indenture (January 17, 2019 Indenture)

--------------------------------------------------------------------------------

 

TRUSTEE

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

 

By: /s/ Alejandro Hoyos

Authorized Signatory

 

Signature Page to Supplemental Indenture (January 17, 2019 Indenture)